Filed Pursuant to Rule 424(b)(5) Registration No. 333-139359 Product Prospectus Supplement to the Prospectus dated January 5, 2007 and the Prospectus Supplement dated February 28, 2007 Royal Bank of Canada Senior Global Medium-Term Notes, Series C Direct Investment Notes Linked to the EquityCompass Equity Risk Management Strategy GENERAL TERMS Royal Bank of Canada may offer and sell Direct Investment Notes (the “notes”) linked to the performance of the EquityCompass Equity Risk Management Strategy (the “Strategy”).The Strategy is a set of rules used to construct a hypothetical portfolio (the “Portfolio”) of different combinations of cash and long/short positions in the S&P 500® Total Return Index (the “Index”).The Strategy allocates the Portfolio among its components by reference to a Recommended Equity Allocation (“REA”) Percentage that is updated on a monthly basis.The REA Percentage, represents the average of: · a calculation called the “Directional Earnings Model,” which is based upon the monthly changes in earnings-per-share estimates for the components of the Index, with increases in such estimates resulting in an increased percentage allocation of the Portfolio to a long position in the Index; and · a calculation called the “Technical Price Model,” which compares recent levels of the Dow Jones Industrial AverageSM (the “DJIASM”) to (a) its all-time highest level and (b) the lowest level of the DJIASM after that all-time high. Unless otherwise set forth in the relevant pricing supplement, no interest payments will be made on the notes.At maturity, the amount payable on each $1,000 in principal amount of the notes will be equal to the product of $1,000 and the Portfolio Performance (as defined below). The prospectus dated January 5, 2007, the prospectus supplement dated February 28, 2007 and this product prospectus supplement describe terms that will apply generally to the notes, including any notes you purchase.A separate pricing supplement will describe the terms that apply specifically to your notes, including any changes to the terms specified below.If the terms described in the relevant pricing supplement are inconsistent with those described in this document or in the accompanying prospectus supplement or prospectus, the terms described in the relevant pricing supplement will control. Investors must be willing to forego interest payments on the notes and be willing to accept a return that may be negative, in which case you will receive at maturity less, and possibly significantly less than your principal. Investors must also be willing to have their notes automatically called if the Portfolio Performance is less than or equal to -50% at any time after the issue date and prior to the valuation date (as defined below). Your investment in the notes involves certain risks.See “Additional Risk Factors Specific to Your Notes” beginning on page PS-3 to read about investment risks relating to the notes.The principal of the notes is not protected and you could lose a substantial portion of your investment. The price at which you purchase the notes includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize.These costs and profits will reduce the secondary market price, if any secondary market develops, for the notes.As a result, you will experience an immediate and substantial decline in the value of your notes on the issue date. None of the Securities and Exchange Commission (the “SEC”), any state securities commission or any other regulatory body has approved or disapproved of the notes or passed upon the accuracy of this product prospectus supplement or the accompanying prospectus and prospectus supplement.Any representation to the contrary is a criminal offense. We may use this product prospectus supplement in the initial sale of a note.In addition, RBC Capital Markets Corporation or one of our other affiliates may use this product prospectus supplement in a market-making transaction in a note after its initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this product prospectus supplement is being used in a market-making transaction. “Standard & Poor’s®,” “S&P®,” “S&P 500®,” “Standard & Poor’s 500®” and “500®” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s” or “S&P”) and have been licensed for use by Royal Bank of Canada.The notes are not sponsored, endorsed, sold or promoted by S&P, and S&P makes no representation regarding the advisability of investing in the notes. “Dow Jones,” “Dow Jones Industrial AverageSM”, and “DJIASM” are service marks of Dow Jones & Company, Inc. (“Dow Jones”).Our notes based on the DJIASM are not sponsored, endorsed, sold or promoted by Dow Jones, and Dow Jones makes no representation regarding the advisability of investing in the notes. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. RBC Capital Markets Corporation Product Prospectus Supplement dated May 8, 2009. In this product prospectus supplement, references to the “accompanying prospectus” mean the accompanying prospectus, dated January 5, 2007, as supplemented by the accompanying prospectus supplement, dated February 28, 2007, of Royal Bank of Canada.References to the “relevant pricing supplement” mean the pricing supplement that describes the specific terms of your notes. The Notes Are Part of a Series The notes are part of a series of senior debt securities entitled “Senior Global Medium-Term Notes, Series C”, that we may issue under our senior indenture, dated as of October 23, 2003, between Royal Bank of Canada and The Bank of New York Mellon, as successor to the corporate trust business of JPMorgan Chase Bank, N.A., as trustee, as amended from time to time (the “indenture”).The notes are “indexed notes”, as defined in the prospectus supplement.This product prospectus supplement summarizes financial and other terms that apply generally to the notes.We describe terms that apply generally to all Series C medium-term notes in “Description of the Notes We May Offer” in the prospectus supplement.The terms described in this document supplement those described in the prospectus and prospectus supplement.If the terms described in this document are inconsistent with those described those documents, the terms described in this document are controlling. Specific Terms Will Be Described in Pricing Supplements The specific terms of your notes will be described in the relevant pricing supplement accompanying this product prospectus supplement.The terms described in the relevant pricing supplement supplement those described in this document and in the prospectus or prospectus supplement.If the terms described in the relevant pricing supplement are inconsistent with those described in this document or in the prospectus or prospectus supplement, the terms described in the relevant pricing supplement are controlling. i TABLE OF CONTENTS Product Prospectus Supplement Summary PS-1 Additional Risk Factors Specific to Your Notes PS-3 General Terms of the Notes PS-10 Hypothetical Returns on Your Notes PS-17 Use of Proceeds and Hedging PS-18 The EquityCompass Equity Risk Management Strategy PS-19 The Value of the Portfolio PS-25 The S&P 500® Total Return Index PS-30 The Dow Jones Industrial AverageSM PS-33 Supplemental Discussion of Canadian Tax Consequences PS-34 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-35 Employee Retirement Income Security Act PS-37 Supplemental Plan of Distribution PS-38 Prospectus Supplement dated February 28, 2007 About This Prospectus Supplement S-1 Risk Factors S-1 Use of Proceeds S-4 Description of the Notes We May Offer S-5 Certain Income Tax Consequences S-23 Supplemental Plan of Distribution S-24 Documents Filed As Part of the Registration Statement S-29 Prospectus dated January 5, 2007 Documents Incorporated by Reference 2 Where You Can Find More Information 3 Further Information 3 About This Prospectus 4 Presentation of Financial Information 5 Caution Regarding Forward-Looking Information 5 Royal Bank of Canada 6 Risk Factors 6 Use of Proceeds 6 Consolidated Ratios of Earnings to Fixed Charges 7 Consolidated Capitalization and Indebtedness 8 Description of Debt Securities 9 Tax Consequences 26 Plan of Distribution. 38 Benefit Plan Investor Considerations 40 Limitations on Enforcement of U.S. Laws Against the Bank, Our Management and Others 41 Validity of Securities 41 Experts 41 Supplemental Financial Statement Schedule 42 Other Expenses of Issuance and Distribution 45 ii SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this product prospectus supplement, the prospectus supplement and the prospectus, as well as the relevant pricing supplement. Issuer: Royal Bank of Canada (“Royal Bank”). Underwriter: RBC Capital Markets Corporation. Issue: Senior Global Medium-Term Notes, Series C. Interest Rate (coupon): Unless specified in the relevant pricing supplement, we will not pay you interest during the term of the notes. Participation Rate: As specified in the relevant pricing supplement. Payment at Maturity: Unless the relevant pricing supplement specifies otherwise, for each $1,000 principal amount of your notes, you will receive at maturity a cash payment equal to the product of (a) $1,000, (b) the Participation Rate and (c) one plus the Portfolio Performance.This amount will not be less than zero. Portfolio Performance: Unless the relevant pricing supplement specifies otherwise, the Portfolio Performance is the amount (expressed as a percentage and rounded to four decimal places) determined as follows: C(f) is the Final Value of the Portfolio, “C”, on the applicable valuation date.We discuss below how the Final Value is determined.C(i) represents a hypothetical initial investment (the “Initial Investment”) in the Portfolio as of the pricing date of your notes, and will equal the product of (a) $1,000 and (b) the Participation Rate. Adjustment Amount: Each time that the Portfolio is reallocated on a Portfolio Calculation Day, the calculation agent will calculate an Adjustment Amount (as defined below) that will reduce the value of the Portfolio on the following Portfolio Calculation Day (or the valuation day, as applicable).We describe how the Adjustment Amount will be calculated and its impact on the value of the Portfolio in the section below, “The Value of the Portfolio—Reallocation of the Portfolio on a Portfolio Calculation Day—Adjustment Events.” Adjustment Rate: As specified in the relevant pricing supplement. Composition of the Portfolio: The hypothetical Portfolio to which your notes will be linked will consist at any time of a combination of (a) cash and/or (b) a long position or a short position in the Index (each, a “Portfolio Component”).The Portfolio will be reallocated on a monthly basis as of each Portfolio Calculation Day (as defined below), based upon the Recommended Equity Allocation (“REA”) Percentage produced by the Strategy each month.See the sections “The EquityCompass Equity Risk Management Strategy” and “The Value of the Portfolio” for additional information regarding the Strategy and the composition of the Portfolio. Automatic Call: If, on any trading day before the valuation date, the calculation agent determines that the Portfolio Performance is less than or equal to-50% (negative 50%) (the “Call Trigger Date”), then we will automatically call the notes on the fourth business day following that day (the “Call Date”).To determine the amount payable on the notes on the Call Date, the Portfolio Performance will be calculated on the first trading day following the Call Trigger Date (the “Early Valuation Date”). Minimum Investment: $1,000 (except for certain non-U.S. investors for whom the minimum investment will be higher). Denomination: Unless otherwise specified in the relevant pricing supplement, the notes will be issued in denominations of $1,000 and integral multiples in excess of $1,000. PS-1 Valuation Date: Unless otherwise specified in the relevant pricing supplement, the valuation date will be the third trading day prior to the maturity date, subject to extension for up to five business days if a market disruption event occurs. Maturity Date: As specified in the relevant pricing supplement. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities — Ownership and Book-Entry Issuance” in the accompanying prospectus). Listing: The notes will not be listed on any securities exchange or quotation system. Calculation Agent: The Bank of New York Mellon. PS-2 ADDITIONAL RISK FACTORS SPECIFIC TO YOUR NOTES An investment in your notes is subject to the risks described below, as well as the risks described under “Risk Factors” in the prospectus and the prospectus supplement.Your notes are not secured debt and are riskier than ordinary unsecured debt securities.Also, investing in your notes is not equivalent to investing directly in theIndex or the Portfolio.You should carefully consider whether the notes are suited to your particular circumstances.This product prospectus supplement should be read together with the prospectus, the prospectus supplement, and the relevant pricing supplement.The information in the prospectus and prospectus supplement is supplemented by, and to the extent inconsistent therewith replaced and superseded by, the information in this product prospectus supplement and the relevant pricing supplement.This section describes the most significant risks relating to the terms of the notes.We urge you to read the following information about these risks, together with the other information in this product prospectus supplement and the prospectus, the prospectus supplement and the relevant pricing supplement, before investing in the notes. GENERAL RISKS Your Investment in the Notes May Result in a Loss. The notes do not guarantee any return of principal. We will not repay you a fixed amount of principal on the notes at maturity.The return on your notes at maturity will depend on the Final Value of the Portfolio on the valuation date.If the Final Value of the Portfolio is less than the Initial Investment, you will receive less, and possibly significantly less, than the principal amount of your notes. An Automatic Call Will Result in a Loss of Your Principal. If the
